       Case 4:18-cv-00005-BMM Document 219 Filed 09/29/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA,
                       GREAT FALLS DIVISION



 ROGER ONDOUA,                                      4:18−CV−05−BMM
              Plaintiff,


       v.                                                ORDER


 MONTANA STATE UNIVERSITY,
 et al,
              Defendant.




      Plaintiff Roger N. Ondoua filed a complaint against Defendants Montana

State University, Charles Boyer, Barry Jacobsen, Deborah Barkley, Brandi Clark,

Shana Wold, Gadi Reddy, Julie Orcutt, Shad Chrisman, Julie Prewett, and John

Does 1−5. Doc. 1. Defendants filed a motion for summary judgment for

Defendants Boyer and Jacobsen. Doc. 77. Defendants a filed motion for summary

judgment for Defendants Barkley, Clark, and Wold. Doc. 79. Defendants filed a

motion for summary judgment for Defendant Reddy. Doc. 81. Defendants filed a

                                       1
        Case 4:18-cv-00005-BMM Document 219 Filed 09/29/20 Page 2 of 5



motion for summary judgment for Defendants Miller, Chrisman, Orcutt, and

Prewett. Doc. 83. Defendants filed a motion for summary judgment for Defendant

Montana State University. Doc. 85. This Court held a hearing on September 25,

2020.

MOTION FOR SUMMARY JUDGMENT (DOC. 77).
           JACOBSEN.
       The motion is DENIED as it relates to Count 1 (disparate treatment under
42 U.S.C. § 1981) and Count 2 (retaliation under 42 U.S.C. § 1981), as genuine
issues of fact exist.
       The motion is GRANTED as it relates to Count 3 (aiding and abetting
tortious interference with contract) and Count 11 (tortious interference with
contract).
           BOYER.
      The motion is DENIED as it relates to Count 1 (disparate treatment under
42 U.S.C. § 1981), as genuine issues of fact exist.


MOTION FOR SUMMARY JUDGMENT (DOC. 79).
           BARKLEY.
       The motion is DENIED as it relates to Count 1 (disparate treatment under
42 U.S.C. § 1981) and Count 13 (infliction of emotional distress), as genuine
issues of fact exist.
           CLARK.
       The motion is DENIED as it relates to Count 1 (disparate treatment under
42 U.S.C. § 1981), Count 2 (retaliation under 42 U.S.C. § 1981), and Count 13
(infliction of emotional distress), as genuine issues of fact exist.
       The motion is GRANTED as it relates to Count 3 (aiding and abetting
tortious interference with contract) and Count 18 (false light).


                                         2
       Case 4:18-cv-00005-BMM Document 219 Filed 09/29/20 Page 3 of 5




          WOLD.
      The motion is GRANTED as it related to Count 3 (disparate treatment
under 42 U.S.C. § 1981) and Count 11 (tortious interference with contract).
      Defendant Wold is dismissed as a defendant.


MOTION FOR SUMMARY JUDGMENT (DOC. 81).
          REDDY.
      The motion is DENIED as it relates to Count 1 (disparate treatment under
42 U.S.C. § 1981), Count 5 (hostile work environment under 42 U.S.C. § 1981),
and Count 13 (infliction of emotional distress), as genuine issues of fact exist.
       The motion is GRANTED as it relates to Count 3 (aiding and abetting
tortious interference with contract), Count 11 (tortious interference with contract),
Count 18 (false light), and Count 19 (intrusion into seclusion).


MOTION FOR SUMMARY JUDGMENT (DOC. 83).
          MILLER.
       The motion is GRANTED as it relates to Count 1 (disparate treatment under
42 U.S.C. § 1981), Count 3 (aiding and abetting tortious interference with
contract), Count 5 (hostile work environment under 42 U.S.C. § 1981), and Count
11 (tortious interference with contract).
      Defendant Miller is dismissed as a defendant.
          ORCUTT.
      The motion is GRANTED as it relates to Count 11 (tortious interference
with contract).
      Defendant Orcutt is dismissed as a defendant.



                                          3
       Case 4:18-cv-00005-BMM Document 219 Filed 09/29/20 Page 4 of 5



           PREWETT.
       The motion is GRANTED as it relates to Count 1 (disparate treatment under
42 U.S.C. § 1981), Count 3 (aiding and abetting tortious interference with
contract), Count 5 (hostile work environment under 42 U.S.C. § 1981), and Count
11 (tortious interference with contract).
      Defendant Prewett is dismissed as a defendant.
           CHRISMAN
       The motion is GRANTED as it relates to Count 1 (disparate treatment under
42 U.S.C. § 1981), Count 5 (hostile work environment under 42 U.S.C. § 1981),
Count 11 (tortious interference with contract), Count 18 (false light), and Count 19
(intrusion into seclusion).
       The motion is DENIED as it relates to Count 13 (infliction of emotional
distress) and Count 14 (defamation), as genuine issues of fact exist.


MOTION FOR SUMMARY JUDGMENT (DOC. 85).
           MONTANA STATE UNIVERSITY.
      The motion is DENIED as it relates to Count 1 (disparate treatment under

Title VII, 42 U.S.C. § 2000e), Count 2 (retaliation under Title VII, 42 U.S.C.

§ 2000e), and Count 5 (hostile work environment under Title VII, 42 U.S.C.

§ 2000e), as genuine issues of fact exist.

      The motion is GRANTED as it relates to Count 1 (disparate treatment under

42 U.S.C. § 1981), Count 2 (retaliation under, 42 U.S.C. § 1981), Count 4

(harassment under Title VII, 42 U.S.C. § 2000e), Count 4 (harassment under 42

U.S.C. § 1981), Count 6 (violation of Montana’s False Claims Act), Count 12

(blacklisting), and Count 17 (public disclosure of private facts).

                                             4
Case 4:18-cv-00005-BMM Document 219 Filed 09/29/20 Page 5 of 5



DATED this 29th day of September, 2020.




                               5
